DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2020 is being considered by the examiner.  The Other Reference filed 7/12/2019 is not listed on an IDS.  Further, this document does not meet the English language requirement and is therefore not being considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the light that is arrived” should be “the light that has arrived” or similar.  Appropriate correction is required.
Claims 12, 20 are objected to because of the following informalities:  the word “including” should be removed from the end of the claim.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the word “wherein” or similar should be inserted at the beginning of the claim such that the claim reads “The method of claim 10, wherein…”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“light guide unit” in Claim 1
“image sensing unit” in Claims 1, 9
“image signal transmitting unit” in Claims 1, 4, 18
“image signal receiving unit” in Claims 1, 4, 5, 7, 18
“image signal processing unit” in Claim 1
“dualized transmission line switching unit” in Claim 2
“transmission line switching unit” in Claim 8
Support has been provided in Specification paragraph [0036] and Fig. 1 for the “light guide unit”, paragraph [0033] for the “image sensing unit”, paragraphs [0070-73] and Fig. 2 for the “image signal transmitting unit”, paragraphs [0070-73] and Figs. 3-4 for the “image signal receiving unit”, paragraph [0037] and Fig. 1 for the “image signal processing unit”, and paragraph [0046] and Figs. 2-4 for the “dualized transmission line switching unit” and the “transmission line switching unit”.
Because the same structure has been provided in paragraph [0046] and Figs. 2-4 to support the “dualized transmission line switching unit” of Claim 2 and the “transmission line switching unit” of Claim 8, it is assumed that these limitations both refer to the transmission line switching unit TL_SW in Figs. 2-4.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “normal” as recited in Claims 5, 7, 13, 15 and “abnormal” as recited in Claims 1-2, 8-10, 16 are indefinite because they do not clearly define the signal characteristic being measured.  For example, “normal” could refer to any standard signal characteristic such as transmission speed, signal quality, etc.  For the remainder of this Action, it is assumed that a “normal” signal is a signal for which signal information is not lost during transmission, while an “abnormal” signal is a signal for which signal information is lost during transmission.  
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 1-2, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170289528 A1 by Shioda et al. (hereinafter “Shioda”) in view of US 20200022567 A1 by Kinouchi et al. (hereinafter “Kinouchi”).
Regarding Claim 1, Shioda discloses an endoscope apparatus (endoscopic device 700) comprising: a light guide unit configured to guide a light of a light emitting unit into a target object (light guide 770; [0157-158]; Fig. 12); an image sensing unit configured to sense the light that is arrived after being reflected by the target object and generate an image signal (imaging device 730); an image signal transmitting unit (imaging device 730 outputs an imaging result via a transmission cable; [0159]; Fig. 13); a signal transmitter configured to include a first transmission line for transmitting the first pre-emphasis signal and a second transmission line for transmitting the second pre-emphasis signal (transmission cable 780 in which multiple wires are arranged for transmitting imaging signals; [0162]; Fig. 13); an image signal receiving unit configured to perform an equalizing operation according to preset second correction information for the second pre-emphasis signal transmitted through the second transmission line (signal processing section 751 outputs autofocus (AF) scores for each frame of the input signal; [0174]), when a post-processing image signal generated by performing the equalizing operation according to preset first correction information with respect to the first pre-emphasis signal is abnormal (in the case of a break in transmission, image sections 792 substitute control signals; [0184]); and an image signal processing unit (image generation unit 752) configured to process the image signal outputted from the image signal receiving unit and display the processed image signal on a display unit (image signal displayed on display device 740; [0169]; Figs. 12-13).
Shioda does not disclose the image signal transmitting unit configured to perform a pre-emphasis for the image signal according to preset first gain information or second gain information, and generating a first pre- emphasis signal or a second pre-emphasis signal.  However, Kinouchi discloses an endoscope system 1 including a processor 3 with trans-impedance amplifier (TIA) 35 to perform impedance conversion on an input image signal to generate an output voltage signal ([0035]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the 
Regarding Claim 2, Shioda as modified by Kinouchi discloses the endoscope apparatus of claim 1.  Shioda further discloses wherein the signal transmitter comprises a dualized transmission line switching unit (synchronization signal switching section 13; [0083]) configured to switch from the first transmission line to the second transmission line (transmission channels L11a, L11b; [0080]; Fig. 2), when the post-processing image signal is abnormal (in the case of a break in transmission, switching control section 133 implements a switching operation; [0086-87]).
Regarding Claim 9, Shioda discloses a method of transmitting a signal by an endoscope apparatus (endoscopic device 700), the method comprising: guiding a light of a light emitting unit into a target object through a light guide unit (light guide 770; [0157-158]; Fig. 12); sensing the light that is arrived after being reflected by the target object by an image sensing unit and generating an image signal (imaging device 730); and generating a first pre-emphasis signal (imaging device 730 outputs an imaging result via a transmission cable; [0159]; Fig. 13) to transmit the first pre-emphasis signal to a first transmission line (transmission cable 780 in which multiple wires are arranged for transmitting imaging signals; [0162]; Fig. 13); determining whether a post-processing image signal generated by performing an equalizing operation according to preset first correction information with respect to the first pre-emphasis signal is abnormal (in the case of a break in transmission, image sections 792 substitute control signals; [0184]); and transmitting a second pre-emphasis signal through a second transmission line (transmission cable 780 in which multiple wires are arranged for transmitting imaging signals; [0162]; Fig. 13), when the processed image signal is abnormal (in the case of a break in transmission, image sections 792 substitute control signals; [0184]); and performing the equalizing operation according to preset second correction information with respect to the second pre-emphasis signal (signal processing section 751 outputs autofocus (AF) scores for each frame of the input signal; [0174]).
Shioda does not disclose performing a pre-emphasis for the image signal according to preset first gain information or performing a pre-emphasis for the image signal according to preset second gain information.  However, Kinouchi discloses an endoscope system 1 including a processor 3 with trans-impedance amplifier (TIA) 35 to perform impedance conversion on an input image signal to generate an 
Regarding Claim 10, Shioda as modified by Kinouchi discloses the method of claim 9.  Shioda discloses the method further comprising a dual transmission process (synchronization signal switching section 13; [0083]) of switching from the first transmission line to the second transmission line (transmission channels L11a, L11b; [0080]; Fig. 2), when the post-processing image signal is abnormal (in the case of a break in transmission, switching control section 133 implements a switching operation; [0086-87]).

Claims 3, 7-8, 11, 15-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shioda in view of Kinouchi as applied to claims 1, 9 above, and further in view of US 20190298152 A1 by Osawa (hereinafter “Osawa”).
Regarding Claim 3, Shioda as modified by Kinouchi discloses the endoscope apparatus of claim 1.  Shioda does not disclose an impedance of the first transmission line or an impedance of the second transmission line.  However, Kinouchi discloses an endoscope system 1 including a processor 3 with trans-impedance amplifier (TIA) 35 to perform impedance conversion on an input image signal to generate an output voltage signal ([0035]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shioda with the gain processing disclosed by Kinouchi with the benefit of processing the signal for display on a monitor (Kinouchi [0035]).
Further, Osawa discloses an endoscope system 1 in which data is transmitted via a connector 5 during image processing.  The connector 5 includes resistors R3 and R4 corresponding to the characteristic impedances of the signal transmission lines 34 and 35, respectively ([0040-42]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shioda with the impedance information disclosed by Osawa with the benefit of matching the characteristic impedances of the transmission lines (Osawa [0042]).  
Regarding Claim 7, Shioda as modified by Kinouchi discloses the endoscope apparatus of claim 1.  Shioda further discloses wherein the image signal receiving unit checks the post-processing image 
Shioda does not disclose the transmission of redundant information.  However, Osawa discloses an endoscope system 1 including downlink signal processing unit 26 for converting image data and outputting the data to a differential signal transmitting unit 27.  The downlink signal processing unit 26 may add redundant bit information during image processing ([0033]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shioda with the redundant information disclosed by Osawa with the benefit of performing an error correction or encoding process (Osawa [0033]).
Regarding Claim 8, Shioda as modified by Kinouchi and Osawa discloses the endoscope apparatus of claim 7.  Shioda further discloses wherein the signal transmitter comprises: a monitoring transmission line configured to transmit a switching control signal from the image 20signal receiving unit (one of transmission channels L15a, L15b for connecting the imaging unit 10 to the corresponding switching unit; [0080]; Fig. 3), when a check result of the redundant information is abnormal (in the case of a break in transmission, switching control section 133 implements a switching operation; [0086-87]); and a transmission line switching unit configured to switch from the first transmission line to the second transmission line according to the 25switching control signal (synchronization signal switching section 13; [0083]).  
Regarding Claim 11, Shioda as modified by Kinouchi discloses the method of claim 9.  Shioda does not disclose an impedance of the first transmission line or an impedance of the second transmission line.  However, Kinouchi discloses an endoscope system 1 including a processor 3 with trans-impedance amplifier (TIA) 35 to perform impedance conversion on an input image signal to generate an output voltage signal ([0035]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shioda with the gain processing disclosed by Kinouchi with the benefit of processing the signal for display on a monitor (Kinouchi [0035]).
Further, Osawa discloses an endoscope system 1 in which data is transmitted via a connector 5 during image processing.  The connector 5 includes resistors R3 and R4 corresponding to the characteristic impedances of the signal transmission lines 34 and 35, respectively ([0040-42]; Fig. 2).  It 
Regarding Claim 15, Shioda as modified by Kinouchi discloses the method of claim 9.  Shioda further discloses checking the post-processing image signal and determining whether the post-processing image signal is normal (in the case of a break in transmission, image sections 792 substitute control signals; [0184]).
Shioda does not disclose the transmission of redundant information.  However, Osawa discloses an endoscope system 1 including downlink signal processing unit 26 for converting image data and outputting the data to a differential signal transmitting unit 27.  The downlink signal processing unit 26 may add redundant bit information during image processing ([0033]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shioda with the redundant information disclosed by Osawa with the benefit of performing an error correction or encoding process (Osawa [0033]).
Regarding Claim 16, Shioda as modified by Kinouchi and Osawa discloses the method of claim 15.  Shioda discloses the method further comprising: transmitting a switching control signal from the image signal receiving unit, when a check result of the redundant information is abnormal (in the case of a break in transmission, switching control section 133 implements a switching operation; [0086-87]); and a dual transmission process of switching from the first transmission line to the second transmission line (one of transmission channels L15a, L15b for connecting the imaging unit 10 to the corresponding switching unit; [0080]; Fig. 3) according to the switching control signal (synchronization signal switching section 13; [0083]).
Regarding Claim 17, Shioda as modified by Kinouchi discloses the endoscope according to claim 2.  Shioda does not disclose an impedance of the first transmission line or an impedance of the second transmission line.  However, Kinouchi discloses an endoscope system 1 including a processor 3 with trans-impedance amplifier (TIA) 35 to perform impedance conversion on an input image signal to generate an output voltage signal ([0035]; Fig. 2).  It would have been obvious to one of ordinary skill in 
Further, Osawa discloses an endoscope system 1 in which data is transmitted via a connector 5 during image processing.  The connector 5 includes resistors R3 and R4 corresponding to the characteristic impedances of the signal transmission lines 34 and 35, respectively ([0040-42]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shioda with the impedance information disclosed by Osawa with the benefit of matching the characteristic impedances of the transmission lines (Osawa [0042]).  
Regarding Claim 19, Shioda as modified by Kinouchi discloses Shioda as modified by Kinouchi discloses the method of claim 10.  Shioda does not disclose an impedance of the first transmission line or an impedance of the second transmission line.  However, Kinouchi discloses an endoscope system 1 including a processor 3 with trans-impedance amplifier (TIA) 35 to perform impedance conversion on an input image signal to generate an output voltage signal ([0035]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shioda with the gain processing disclosed by Kinouchi with the benefit of processing the signal for display on a monitor (Kinouchi [0035]).
Further, Osawa discloses an endoscope system 1 in which data is transmitted via a connector 5 during image processing.  The connector 5 includes resistors R3 and R4 corresponding to the characteristic impedances of the signal transmission lines 34 and 35, respectively ([0040-42]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shioda with the impedance information disclosed by Osawa with the benefit of matching the characteristic impedances of the transmission lines (Osawa [0042]).  

Claims 4, 12, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shioda in view of Kinouchi as applied to respective claims 1, 2, 9, 10 above, and further in view of US 20040257438 A1 by Doguchi et al. (hereinafter “Doguchi”).
Regarding Claim 4, Shioda as modified by Kinouchi discloses the endoscope apparatus of claim 1.  Shioda further discloses the image signal receiving unit storing first correction information and second 
Shioda does not disclose the image signal transmitting unit storing first gain information and second gain information, a transmission lookup table, or a reception lookup table.  However, Kinouchi discloses an endoscope system 1 including a processor 3 with trans-impedance amplifier (TIA) 35 to perform impedance conversion on an input image signal to generate an output voltage signal ([0035]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shioda with the gain processing disclosed by Kinouchi with the benefit of processing the signal for display on a monitor (Kinouchi [0035]).
Further, Doguchi discloses an endoscope apparatus 1 including a processor 3 with sensitivity control circuit 32.  Within the sensitivity control circuit 32, look-up table (LUT) circuit 82 includes multiple LUTs for use during image signal processing ([0139]; Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shioda with the LUTs disclosed by Doguchi with the benefit of adjusting the sensitivity of the intensity signal in relation to the target value (Doguchi [0139]).
Regarding Claim 12, Shioda as modified by Kinouchi discloses the method of claim 9.  Shioda further discloses the image signal receiving unit storing first correction information and second correction information (signal processing section 751 outputs autofocus (AF) scores for each frame of the input signal; [0174]).
Shioda does not disclose the image signal transmitting unit storing first gain information and second gain information, a transmission lookup table, or a reception lookup table.  However, Kinouchi discloses an endoscope system 1 including a processor 3 with trans-impedance amplifier (TIA) 35 to perform impedance conversion on an input image signal to generate an output voltage signal ([0035]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shioda with the gain processing disclosed by Kinouchi with the benefit of processing the signal for display on a monitor (Kinouchi [0035]).
Further, Doguchi discloses an endoscope apparatus 1 including a processor 3 with sensitivity control circuit 32.  Within the sensitivity control circuit 32, look-up table (LUT) circuit 82 includes multiple 
Regarding Claim 18, Shioda as modified by Kinouchi discloses the endoscope apparatus of claim 2.  Shioda further discloses the image signal receiving unit storing first correction information and second correction information (signal processing section 751 outputs autofocus (AF) scores for each frame of the input signal; [0174]).
Shioda does not disclose the image signal transmitting unit storing first gain information and second gain information, a transmission lookup table, or a reception lookup table.  However, Kinouchi discloses an endoscope system 1 including a processor 3 with trans-impedance amplifier (TIA) 35 to perform impedance conversion on an input image signal to generate an output voltage signal ([0035]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shioda with the gain processing disclosed by Kinouchi with the benefit of processing the signal for display on a monitor (Kinouchi [0035]).
Further, Doguchi discloses an endoscope apparatus 1 including a processor 3 with sensitivity control circuit 32.  Within the sensitivity control circuit 32, look-up table (LUT) circuit 82 includes multiple LUTs for use during image signal processing ([0139]; Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shioda with the LUTs disclosed by Doguchi with the benefit of adjusting the sensitivity of the intensity signal in relation to the target value (Doguchi [0139]).
Regarding Claim 20, Shioda as modified by Kinouchi discloses the method of claim 10.  Shioda further discloses the image signal receiving unit storing first correction information and second correction information (signal processing section 751 outputs autofocus (AF) scores for each frame of the input signal; [0174]).
Shioda does not disclose the image signal transmitting unit storing first gain information and second gain information, a transmission lookup table, or a reception lookup table.  However, Kinouchi discloses an endoscope system 1 including a processor 3 with trans-impedance amplifier (TIA) 35 to 
Further, Doguchi discloses an endoscope apparatus 1 including a processor 3 with sensitivity control circuit 32.  Within the sensitivity control circuit 32, look-up table (LUT) circuit 82 includes multiple LUTs for use during image signal processing ([0139]; Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shioda with the LUTs disclosed by Doguchi with the benefit of adjusting the sensitivity of the intensity signal in relation to the target value (Doguchi [0139]).

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shioda in view of Kinouchi as applied to claims 1, 9 above, and further in view of US 20190200844 A1 by Shelton et al. (hereinafter “Shelton”).
Regarding Claim 5, Shioda as modified by Kinouchi discloses the endoscope apparatus of claim 1.  Shioda further discloses wherein the image signal transmitting unit further comprises a monitoring transmission line (one of transmission channels L15a, L15b for connecting the imaging unit 10 to the corresponding switching unit; [0080]; Fig. 3) and wherein the image signal receiving unit determines whether the post-processing image signal is normal (in the case of a break in transmission is not detected; [0086-87]).
Shioda does not disclose a pre-emphasis of the image signal, first and second hash values, or a hash function.  However, Kinouchi discloses an endoscope system 1 including a processor 3 with trans-impedance amplifier (TIA) 35 to perform impedance conversion on an input image signal to generate an output voltage signal ([0035]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shioda with the gain processing disclosed by Kinouchi with the benefit of processing the signal for display on a monitor (Kinouchi [0035]).
Further, Shelton discloses a data transmission method including a surgical hub and a memory coupled to a processor.  Data is encrypted for transmission with an algorithm such as hash function 3747.  
Regarding Claim 13, Shioda as modified by Kinouchi discloses the method of claim 9.  Shioda discloses the method further comprising: transmitting 5through a monitoring transmission line different from the first transmission line and the second transmission line (one of transmission channels L15a, L15b for connecting the imaging unit 10 to the corresponding switching unit; [0080]; Fig. 3), and 10determining whether the post-processing image signal is normal (in the case of a break in transmission is not detected; [0086-87]).  
Shioda does not disclose a pre-emphasis of the image signal, first and second hash values, or a hash function.  However, Kinouchi discloses an endoscope system 1 including a processor 3 with trans-impedance amplifier (TIA) 35 to perform impedance conversion on an input image signal to generate an output voltage signal ([0035]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shioda with the gain processing disclosed by Kinouchi with the benefit of processing the signal for display on a monitor (Kinouchi [0035]).
Further, Shelton discloses a data transmission method including a surgical hub and a memory coupled to a processor.  Data is encrypted for transmission with an algorithm such as hash function 3747.  A key 3746 is known to the surgical hub and can be utilized for communications between the components during a surgical procedure ([0589-90]).  As a part of the cloud-based system, the data can be decrypted to verify the integrity of the data ([0555]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shioda with the encryption disclosed by Shelton with the benefit of validating the communication coupling between the surgical hub and the data system (Shelton [0555]).

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shioda in view of Kinouchi and Shelton as applied to claims 5, 13 above, and further in view of US 20160261846 A1 by Kasumi et al. (hereinafter “Kasumi”).
Regarding Claim 6, Shioda as modified by Kinouchi and Shelton discloses the endoscope apparatus of claim 5.  Modified Shioda does not disclose wherein a transmission speed of the monitoring transmission line is slower than a transmission speed of the first transmission line and the 5second transmission line.  However, Kasumi discloses an endoscope system 1 including a wireless transfer system for transmitting video signals.  During signal processing, 2D and 3D video signals are generated having a signal transfer rate twice as fast as a standard signal.  This double-speed signal carries pixel information from optical images of the illuminated subject ([0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shioda with the double-speed transmission disclosed by Kasumi with the benefit of providing accurate treatment methods for the situation (Kasumi [0032]).
Regarding Claim 14, Shioda as modified by Kinouchi and Shelton discloses the method of claim 13.  Modified Shioda does not disclose wherein a transmission speed of the monitoring transmission line is slower than a transmission speed of the first transmission line and the 5second transmission line.  However, Kasumi discloses an endoscope system 1 including a wireless transfer system for transmitting video signals.  During signal processing, 2D and 3D video signals are generated having a signal transfer rate twice as fast as a standard signal.  This double-speed signal carries pixel information from optical images of the illuminated subject ([0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shioda with the double-speed transmission disclosed by Kasumi with the benefit of providing accurate treatment methods for the situation (Kasumi [0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170071472 A1
US 20180220880 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795